Honorable Bibb Graves, Governor of Alabama, Montgomery.
Sir: Replying to your inquiry of January 13, 1936, set out in the report of these opinions, we respectfully submit:
Inquiry No. 1. We are of the opinion that the provision of section 10 (a) of the act (Senate Bill 351), approved September 2, 1935, which requires that payments shall be so arranged as to provide for approximately equal annual payments, applies only to payments of principal and interest of any new issue of warrants, authorized by said Act of September 2, 1935. This seems to be, and is, the clear and manifest purpose of the act in this respect.
Inquiry No. 2. We think our answer to your former inquiries dated October 28, 1935, sufficiently answers your second inquiry now before us. In that answer we gave it as our opinion that the approval of any issue of warrants by the State Superintendent of Education would be conclusive evidence that the anticipated funds, against which the warrants are drawn, would not be needed for the "minimum program." In re Opinions of the Justices, ante, p. 152, 164 So. 572.
We are also of the opinion that the approval of any issue of warrants of the State Superintendent of Education is, and should be accepted as, conclusive evidence that the warants so issued meet the approximately equal annual payment provision of section 10 (a), of said Act of September 2, 1935.
So we answer this inquiry in the affirmative.
Inquiry No. 3. We are of the opinion that, if warrants have been previously issued, pledging the proceeds of the three-mill county tax, or if said proceeds have been heretofore lawfully pledged, and same remain unpaid, in whole or in part, such previous pledging, to the extent of the amount remaining unpaid thereon, in principal or interest, or both, would have priority as to payment over any subsequently issued warrants. In such circumstances, it is our opinion "the claim of the two issues against the proceeds of this tax" would not be of equal preference. The first issued, to the amount of any balance remaining unpaid thereon, would be entitled to preference in payment.
Respectfully submitted,
        LUCIEN D. GARDNER, WILLIAM H. THOMAS, VIRGIL BOULDIN, JOEL B. BROWN, ARTHUR B. FOSTER, THOMAS E. KNIGHT, Associate Justices.